         Case 1:20-cr-00464-LJL Document 13
                                         12 Filed 12/02/20
                                                  12/01/20 Page 1 of 1




                               December 1, 2020
VIA ECF                      GRANTED.
Honorable Lewis J. Liman     The Status Conference previously set for December 2, 2020 is
United States District Judge RESCHEDULED to January 12, 2021 at 3:00PM. The Court, with
                             consent of all parties, excludes time until January 12, 2021
United States Courthouse
                             pursuant to 18 USC 3161(h)(7)(A), upon the findings that the ends
500 Pearl Street             of justice outweigh the interests of the public and the defense in a
New York, NY 10007           speedy trial in that the time from now until January 12 is
                             necessary for counsel to determine if any pretrial motions will
Re: United States v. Malik DeJesus          be filed and for parties to explore the possibility
      20 Cr. 464 (LJL)                      of a pretrial disposition.
                                                         12/2/2020
Dear Judge Liman:

       I write on behalf of my client, Malik DeJesus, and with the consent of the
Government, to respectfully request an adjournment of the pretrial conference
currently scheduled for tomorrow, December 2, 2020. Additional time is needed to
assess whether pre-trial motions will be filed and to explore the possibility of a pre-
trial disposition with the Government.

       Therefore, I respectfully request an adjournment of approximately 45 days to
a date in mid-January 2021. Mr. DeJesus consents to the exclusion of time under
the Speedy Trial Act.
                                        Respectfully submitted,
                                        /s/ Amy Gallicchio
                                        _________________________
                                        Amy Gallicchio, Esq.
                                        Assistant Federal Defender
                                        (212) 417-8728 / (917) 612-3274

CC:   AUSA Thomas Burnett
